DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-11, 13, 14, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alok (6,593,594 B1).
Regarding claim 1, Alok discloses an apparatus (Figure 2)comprising: an n-doped layer having a first applied charge (Figure 2, reference 30); a p--doped layer having a second applied charge (Figure 2, reference 28), wherein the p--doped layer (Figure 2, reference 28) is positioned below the n-doped layer (Figure 2, reference 30); and a p+-doped buffer layer having a third applied charge (Figure 2,refrence 26), wherein the p+-doped buffer layer (Figure 2, reference 26) is positioned below the p--doped layer (Figure 2, reference 28).
Regarding claim 2, Alok discloses wherein the n-doped layer, the p--doped layer, and the p+-doped buffer layer comprise a lateral semiconductor (Figure 2, references 30, 28 and 26).
Regarding claim 3, Alok discloses wherein the n-doped layer, the p--doped layer, and the p+-doped buffer layer comprise silicon carbide (SiC) (Figure 2, references 30, 28 and 26; column 3, lines 7-35).
Regarding claim 4, Alok discloses wherein the p--doped layer (Figure 2, reference 28) is directly adjacent to both the p+-doped buffer layer (Figure 2, reference 26) and the n-doped layer (Figure 2, reference 30).
Regarding claim 6, Alok discloses further comprising a substrate (Figure 2, reference 24) positioned below the p+-doped buffer layer (Figure 2, reference 26).
Regarding claim 7, Alok discloses wherein the p—doped (Figure 2, reference 28) and p+-doped buffer layer (Figure 2, reference 26) thicknesses and the second and third applied charges control a punch through (column 3, lines 30-35) from the n-doped layer (Figure 2, reference 30) to the n+ doped substrate (Figure 2, reference 34), wherein the n- doped layer is a n--doped layer (Figure 2, reference 30) and the substrate is n+ doped (Figure 2, reference 30).
Regarding claim 8, Alok discloses wherein at least one of the first and second applied charges are applied to affect an avalanche breakdown voltage between (column 4, lines 2-7) a drain terminal and a source terminal (Figure 2, references 32 and 34).
Regarding claim 9, Alok discloses wherein a length of the n-doped layer (Figure 2, reference 28) is determined to affect an avalanche breakdown voltage (column 3, lines 30-35).
Regarding claim 10, Alok discloses wherein the n-doped layer, the p--doped layer, and the p+-doped buffer layer are grown using an epitaxial technique (Figure 2, references 30, 28 and 26; column 3, lines 16-35).
Regarding claim 11, Alok discloses further comprising a passivation layer (Figure 2, reference 40).
Regarding claim 13, Alok discloses further comprising a metal-oxide-semiconductor (MOS) gate region (Figure 2, reference 20), wherein the MOS gate region is deeper than the n-doped layer (Figure 2, reference 30).
Regarding claim 14, Alok discloses further comprising an additional p-doped layer (Figure 2, reference 38) positioned below the MOS gate region (Figure 2, reference 20).
Regarding claim 18, Alok discloses a method of manufacturing a lateral semiconductor (Figure 2), the method comprising: providing an n+-doped substrate material (Figure 2, reference 24); epitaxially growing a p+-doped buffer layer (Figure 2, reference 26) on the substrate material (Figure 2, reference 24); epitaxially growing a p--doped layer (Figure 2, reference 28); epitaxially growing an n-doped layer (Figure 2, reference 30); and associating a respective charge of a plurality of charges with each of the n-doped layer, the p--doped layer, and the p+-doped buffer layer (Figure 2).
Regarding claim 19, Alok discloses further comprising determining the respective charge associated with the n-doped layer (Figure 2, reference 30) as a product of a dopant level and a physical dimension of the n-doped layer (column 3, lines 36-45).
Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuan et al (US 2015/0255547 A1).
Regarding claim 20, Yuan et al discloses an apparatus (Figure 2) comprising: a p-doped layer having a first applied charge (Figure 2, reference 208); an n--doped layer having a second applied charge (Figure 2, reference 206), wherein the n--doped layer (Figure 2, reference 206) is positioned below the p-doped layer (Figure 2, reference 208); and an n+-doped buffer layer having a third applied charge (Figure 2, reference 204), wherein the n+-doped buffer layer (Figure 2, reference 204) is positioned below the n--doped layer (Figure 2, reference 206).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alok (6,593,594 B1) in view of Yuan et al (US 2015/0255547 A1).
Alok discloses the above claimed subject matter for independent claims 1 and 18.
However, Alok does not disclose further comprising a passivation layer and a field plate, wherein the field plate is positioned to affect avalanche breakdown voltage (claim 5), wherein the n-doped layer, the p--doped layer, and the p+-doped buffer layer comprise at least one of a lateral Schottky diode or a junction barrier Schottky (JBS) diode (claim 15) nor wherein the n-doped layer, the p--doped layer, and the p+-doped buffer layer comprise at least one of gallium nitride and gallium oxide (claim 17).
Yuan et al discloses a passivation layer (Figure 7, reference 724) and a field plate (Figure 7, reference 722), wherein the field plate is positioned to affect avalanche breakdown voltage (paragraph 0110), wherein the n-doped layer, the p--doped layer, and the p+-doped buffer layer comprise at least one of a lateral Schottky diode or a junction barrier Schottky (JBS) diode (Figures 38A and 38B) and wherein the n-doped layer, the p--doped layer, and the p+-doped buffer layer comprise at least one of gallium nitride and gallium oxide (Figure 2).
It would have been obvious, prior to the effective filing date of the instant application, for one having ordinary skill in the art, to modify Alok with the teachings of Yuan et al for the purpose of forming a field plate on the substrate in order to affect avalanche breakdown voltage, schottky diodes and layers of the structure formed with GaN or GaO in order to form semiconductor structures and devices which are processed to induce issues such as lattice defects, low channel mobility and non-uniform device performance.
Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alok (6,593,594 B1) in view of Kub et al (9,275,998 B2).
Alok discloses the above claimed subject matter of independent claim 1.  
However, Alok does not disclose further comprising an additional p-doped layer positioned in between the n-doped layer and the p--doped layer.
Kub et al discloses an additional p-doped layer positioned in between the n-doped layer and the p--doped layer (Figure 1, reference optional back barrier).
It would have been obvious, prior to the effective filing date of the instant application, for one having ordinary skill in the art, to modify Alok with the teachings of Kub et al, for the purpose of adding an additional p-doped layer in order to  minimize ionized impurity scattering that can reduce the hole mobility in III nitride devices.
Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alok (6,593,594 B1) in view of Komori (US 2007/0026600 A1).
Alok discloses the above claimed subject matter for independent claims 1 and 18.
However, Alok does not disclose further comprising first and second metal-oxide-semiconductor (MOS) structures separated by an isolating structure (claim 16).
Komori discloses further comprising first (Figure 1, reference 5) and second metal-oxide-semiconductor (MOS) structures (Figure 1, reference 15) separated by an isolating structure (Figure 1, reference 2).
It would have been obvious, prior to the effective filing date of the instant application, for one having ordinary skill in the art, to modify Alok with the teachings of Komori for the purpose of forming a first mos and second mos structure separated by an isolation structure in order to improve performance of transistors in semiconductor devices.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA D HARRISON whose telephone number is (571)272-1959. The examiner can normally be reached M-F 7-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA D HARRISON/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        
mdh
May 17, 2022